DETAILED ACTION
This action is in response to the application filed 31 October 2019, claiming benefit back to 2 November 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation “selecting a first cluster of the plurality of clusters for revision based on selection criteria, and after selection of the selected first cluster, performing individual reinforcement learning on each individual subject object included in the selected first cluster, including training a respective individual agent for the each individual subject object”, however this limitation is unclear.  The claim recites that a cluster is selected for revision, however there is no indication as to the reasons or the criteria according to why the cluster is selected, other that such criteria exist. In claim 4, depending on claim 1, it is specified that the selection of a first cluster to revise is based on a determination to revise each cluster, reinforcement learning is performed again on the cluster, or more specifically on each object of the cluster.   This appears to be somewhat circular in logic, as the selection criteria is merely that it is selected.  
	Further, the reinforcement learning is defined as "individual", however it is not clear, from the claim for the specification, whether there is a difference between the first reinforcement learning performed on the cluster, as this has not been defined, and the "individual" reinforcement learning performed during the revision.  As such, it is further unclear how “performing individual reinforcement learning on each individual subject object included in the selected first cluster” relates to the selection of a cluster for revision.  
	Claim 1 further recites “controlling an action based on the result of the hierarchical, clustered reinforcement learning”, however this limitation is unclear as there is no result found in the prior steps of the claim. Further, there is no indication on whether the action being controlled, which appears to be the final step or the goal of the method, has any relationship with the cluster or clusters having been revised. Similarly, in the claim it is specified that agents are being trained, however, again, no relationship is defined between the agents and the action being controlled.
	Correction and clarification is requested. 
	Claims 2 – 8 are dependent from claim 1, and are rejected as having the same deficiencies under 35 USC 112(b).
	Claim 9 recites substantially similar limitations to those found in claim 1, and is rejected using the same rationale.  Claims 10 – 16 are dependent from claim 9, and are rejected as having the same deficiencies under 35 USC 112(b).
	Claim 17 recites substantially similar limitations to those found in claim 1, and is rejected using the same rationale.  Claims 18 – 20 are dependent from claim 17, and are rejected as having the same deficiencies under 35 USC 112(b).

	Claim 2 further recites “wherein determining the result of the hierarchical, clustered reinforcement learning includes obtaining an autonomous planner”,  however it is unclear what is being further defined, as ‘result of the hierarchical, clustered reinforcement learning’ is never actually determined by the initial claim.  Further, it is unclear as to what is meant by ‘obtaining’.  Turning to Applicant’s specification, paragraph [0043] provides no description. 
	Claims 10 and 19 recite substantially similar limitations to those found in claim 2, and are rejected using the same rationale.  
	
	Claim 5 further recites “determining whether to revise the each cluster includes analyzing a history of determined quality values of prior results of hierarchical, clustered reinforcement learning” ; however this limitation is unclear, as it is unclear how this limitation further limits the initial limitation of determining a result of hierarchical, clustered reinforcement learning, since determining a result of hierarchical, clustered reinforcement learning involves the revision, but there has to have been prior results of a hierarchical, clustered reinforcement learning, which would have require prior revision, and so on.  It is unclear where the initial history would come from since the claim makes any determination of a result of hierarchical, clustered reinforcement learning require a previous history.  
	Claim 13 recites substantially similar limitations to those found in claim 5, and is rejected using the same rationale.  

	Claim 6 further recites “controlling the action based on the result of the hierarchical, clustered reinforcement learning includes controlling the action based on one of the clusters that is not selected by the selecting for revision”, however this limitation is unclear, as the steps only require the selected clusters, and as such, any clusters not selected would not be included in the result of the hierarchical, clustered reinforcement learning, since the only the selected clusters are a part of the determination step.
	Claim 14 recites substantially similar limitations to those found in claim 6, and is rejected using the same rationale.  

	Claim 15 further recites “wherein  the subject objects include stock keeping units (SKUs); and controlling the action based on the result of the hierarchical, clustered reinforcement learning includes controlling the action based on a forecast associated with one of the SKUs”, however it is unclear how a computer running software can control actions involving SKUs (e.g. products).  Turning to Applicant’s specification, paragraph [0071] states “Autonomous planner system 506 may send k objects (e.g., k objects being 10,1000,10000 SKUs) directly to delivery 508”.  How does a computer running software send objects to delivery?


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of determining a plurality of clusters of the subject objects, performing clustered reinforcement learning on each cluster of the plurality of clusters, including training a respective cluster agent for the each cluster, selecting a first cluster of the plurality of clusters for revision based on selection criteria, and after selection of the selected first cluster, performing individual reinforcement learning on each individual subject object included in the selected first cluster, including training a respective individual agent for the each individual
subject object; and controlling an action based on the result of the hierarchical, clustered reinforcement learning.	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performing mathematical calculations [e.g. performing clustered reinforcement learning, performing individual reinforcement learning], by performance of the limitations in the mind1.  The claim elements recite a user performing calculations and using the result to control an action. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 1 recites the additional element of obtaining a plurality of subject objects, however this is mere data gathering, which is a form of insignificant extra-solution activity2.  Independent claim 9 recites the additional limitation of a non-transitory computer-readable medium; independent claim 17 recite the additional limitations of a device processor, and a non-transitory computer readable medium, however these are also recited at a high level of generality, and merely automate the steps. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 8:
Claim 2 merely recites an additional mental step of obtaining;
Claims 3, 6, and 8 merely further describe the controlling step;
Claims 4 and 5 merely recite additional mental steps of determining;
Claim 7 merely describes what the data being manipulated represents;

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 does not recite any additional elements or combination of elements in the claims other than the abstract idea per se; and in respect to claims 9 and 17,  the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a device processor, and a non-transitory computer readable medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0131]-[0140], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 9 – 13, and 17 – 19 (as best interpreted in view of the 112(b) rejections) are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Bouqata et al. (U.S. 2013/026349, hereinafter Bouqata). 

In respect to claim 1, Bouqata discloses a method comprising:
	determining a result of hierarchical, clustered reinforcement learning by:
	obtaining a plurality of subject objects, determining a plurality of clusters of the subject objects (see at least [0112] Production sequence 402 also includes a cluster determination function block 436 that generates data clusters Ci, wherein i represents any whole number greater than 0, and up to N clusters. Data clusters C; are defined as a function of at least one attribute, wherein the attributes that define the C; are one of similarity and dissimilarity...)
	performing clustered reinforcement learning on each cluster of the plurality of clusters, including training a respective cluster agent for the each cluster (see at least [0128] In the exemplary embodiment, learning subsystem 500 and problem solving subsystem 550 cooperate to use at least one of three learning modes, i.e., supervised leaning mode, semi-supervised learning mode, and reinforcement learning mode. To facilitate continuous learning within system 200. Supervised learning mode defines a class of machine learning techniques. Supervised learning mode uses supervised training methods to generate sets of clusters C, and models M, from supervised training data, i.e., labeled input data wherein associated desired output values are provided with the training data. User-controlled labeled data insertion into learning sequence 404 (shown in FIG. 6) is an example of the supervised learning mode),
	selecting a first cluster of the plurality of clusters for revision based on selection criteria, and after selection of the selected first cluster, performing individual reinforcement learning on each individual subject object included in the selected first cluster, including training a respective individual agent for the each individual subject object (see at least [0120] Learning sequence 404 also includes a model building function block 486 that is configured to build a model M; for a cluster Ci 5; of data collected as a result of look-up action 478. Learning sequence 404 further includes a model lookup function block 488 that performs a lookup action 490 in data registers 442 of memory sub-module 336... [0121] If model M; does not reside within data registers 442, the model M; is stored therein through a store action 492  and a storage function block 494. If a model similar to model M; resides within data registers 442, a model comparison function block 496 compares the two models. If the models are sufficiently different, a decision function block 498 executes one of three options. A first option is to store the new model M; and keep the old model...; see further [0126] In the exemplary embodiment, cluster determination function block 436 and model retrieval function block 438 are associated with comparison sub-module 332. Also, data plug-in function block 444 is associated with action sub-module 310. Further, model lookup function block 446 is associated with deliberation sub-module 380...; see further  [0129] Semi-supervised learning mode defines a class of machine learning techniques that make use of both labeled and unlabeled data for training, wherein at least a portion of the input training data is labeled data and the remainder of the training data is unlabeled data. User-controlled labeled and unlabeled data insertion into learning sequence 404 ( shown in FIG. 6) is an example of the semi-supervised learning mode. Moreover, insertion of user-inserted labeled data and unlabeled numerical data collected through sensory input submodule 306 facilitates system 200 adaptively learning by generating sets of clusters C, and models M, from both the labeled and unlabeled training data); and
	controlling an action based on the result of the hierarchical, clustered reinforcement learning (see at least [0130] Reinforcement learning mode defines a class of machine learning techniques that is concerned with how an agent ought to take actions in an environment so as to maximize some notion of reward. In the exemplary embodiment, system 200 uses reinforcement learning techniques that are based on reward or penalties to generate an emotional response from emotion sub-module 330. Also, emotion submodule 330 responds to criticisms from either real world 304 or an input entity, i.e., a human or another system; see further [0187] The ability of system 200 to play scenes forward in time is related to the forecasting features of system 200. As described above, system 200 generates a plurality of potential solutions in accordance with at least one predetermined goal of system 200 to ameliorate a dynamically determined condition based on at least one of real-time dynamic contextual data transmitted from at least one dynamic contextual data entity and at least one model formed and stored within system 200. System 200 also generates at least one scenario for each of the solutions defining at least one string of forecasted real world events resulting from implementation of each of the solutions, wherein the forecasted real world events are at least one of possible and probable. System 200 further compares the strings of possible and probable forecasted real world events resulting from the implementation of each of the potential solutions. System 200 also selects at least one course of action from the potential solutions and transmits the at least one directive to at least one operative entity, thereby executing the at least one course of action).

In respect to claim 2, Bouqata discloses the method of claim 1, wherein determining the result of the hierarchical, clustered reinforcement learning includes obtaining an autonomous planner (see at least [0187] The ability of system 200 to play scenes forward in time is related to the forecasting features of system 200. As described above, system 200 generates a plurality of potential solutions in accordance with at least one predetermined goal of system 200 to ameliorate a dynamically determined condition based on at least one of real-time dynamic contextual data transmitted from at least one dynamic contextual data entity and at least one model formed and stored within system 200. System 200 also generates at least one scenario for each of the solutions defining at least one string of forecasted real world events resulting from implementation of each of the solutions, wherein the forecasted real world events are at least one of possible and probable. System 200 further compares the strings of possible and probable forecasted real world events resulting from the implementation of each of the potential solutions. System 200 also selects at least one course of action from the potential solutions and transmits the at least one directive to at least one operative entity, thereby executing the at least one course of action).

In respect to claim 3, Bouqata discloses the method of claim 1, wherein controlling the action based on the result of the hierarchical, clustered reinforcement learning includes controlling the action via an autonomous planner (see at least [0187] The ability of system 200 to play scenes forward in time is related to the forecasting features of system 200. As described above, system 200 generates a plurality of potential solutions in accordance with at least one predetermined goal of system 200 to ameliorate a dynamically determined condition based on at least one of real-time dynamic contextual data transmitted from at least one dynamic contextual data entity and at least one model formed and stored within system 200. System 200 also generates at least one scenario for each of the solutions defining at least one string of forecasted real world events resulting from implementation of each of the solutions, wherein the forecasted real world events are at least one of possible and probable. System 200 further compares the strings of possible and probable forecasted real world events resulting from the implementation of each of the potential solutions. System 200 also selects at least one course of action from the potential solutions and transmits the at least one directive to at least one operative entity, thereby executing the at least one course of action).
 
In respect to claim 4, Bouqata discloses the method of claim 1, further comprising: after performing the clustered reinforcement learning on each cluster of the plurality of clusters, determining whether to revise the each cluster; wherein selecting the first cluster of the plurality of clusters for revision is based on a determination to revise the each cluster (see at least [0081] Adaptive on-line learning sub-module 340 is configured to adaptively learn as a function of static and dynamic contextual data 318 received while system 200 is on-line, i.e., operatively coupled to, and interacting with, real world 304 through edge module 302. Learning sub-module 340 is also configured to generate a plurality of data clusters, wherein each of the data clusters is defined as a function of at least one attribute. Learning sub-module 340 is further configured to form at least one model from at least a portion of the data clusters, wherein the models are configured to substantially represent actual processes and physical artifacts in real world 304. As discussed further below, learning sub-module 340 is configured to learn from past experiences through feedback 314 and modify at least one of the models based on feedback 314, as well as historical data, contextual data, and other on-line data tl1ereby defining at least one modified model. In this respect, emotion sub-module 330 influences learning sub-module 340, for example, without limitation, events and data that are perceived by system 200 to be good, bad, pleasant, and unpleasant, will be influence learning by system 200 according to such perceptions; see further [0107] Functional logic architecture 400 includes two sequences, i.e., a production sequence 402 and a learning sequence 404. Production sequence 402 facilitates operation of system 200 to control at least a portion of the environment of real world 304 (shown in FIG. 3) to achieve a goal of system 200. Learning sequence 404 facilitates a training process that generates an inventory of success-oriented models based on historical data including, without limitation, positive outcomes and the negative outcomes; see further [0188] The ability of system 200 to play scenes backward in time is related to the learning features of system 200. System 200 determines a pattern of performance of system 200 by analyzing at least one of historical data and previously generated courses of action).

In respect to claim 5, Bouqata discloses the method of claim 4, wherein: determining whether to revise the each cluster includes analyzing a history of determined quality values of prior results of hierarchical, clustered reinforcement learning (see at least [0081] Adaptive on-line learning sub-module 340 is configured to adaptively learn as a function of static and dynamic contextual data 318 received while system 200 is on-line, i.e., operatively coupled to, and interacting with, real world 304 through edge module 302. Learning sub-module 340 is also configured to generate a plurality of data clusters, wherein each of the data clusters is defined as a function of at least one attribute. Learning sub-module 340 is further configured to form at least one model from at least a portion of the data clusters, wherein the models are configured to substantially represent actual processes and physical artifacts in real world 304. As discussed further below, learning sub-module 340 is configured to learn from past experiences through feedback 314 and modify at least one of the models based on feedback 314, as well as historical data, contextual data, and other on-line data tl1ereby defining at least one modified model. In this respect, emotion sub-module 330 influences learning sub-module 340, for example, without limitation, events and data that are perceived by system 200 to be good, bad, pleasant, and unpleasant, will be influence learning by system 200 according to such perceptions; see further [0107] Functional logic architecture 400 includes two sequences, i.e., a production sequence 402 and a learning sequence 404. Production sequence 402 facilitates operation of system 200 to control at least a portion of the environment of real world 304 (shown in FIG. 3) to achieve a goal of system 200. Learning sequence 404 facilitates a training process that generates an inventory of success-oriented models based on historical data including, without limitation, positive outcomes and the negative outcomes; see further [0188] The ability of system 200 to play scenes backward in time is related to the learning features of system 200. System 200 determines a pattern of performance of system 200 by analyzing at least one of historical data and previously generated courses of action).

Claims 9 – 13, and 17 – 19 recite a computer readable medium and a system performing the same limitations as those found claims 1 – 5, and are rejected using the same rationale. 

Allowable Subject Matter
Claims 6, 7, 8, 14, 15, 16, and 20 would be allowable if the independent claims were rewritten to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action, and if the claims were rewritten to rewritten to overcome the rejections under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
McCord; Alan	 US 20180082213 A1, which discloses a system and method for optimizing communication operations using reinforcement learning
Srivastava, Ashok N. US 20020099519 A1, which discloses a method and system to identify which predictors are important for making a forecast with a collaborative filter
Yokoyama; Shoichi et al. US 20130226639 A1, which discloses a task management method and task management apparatus, and further discloses hierarchical clustering;
Leonard; Michael James et al. US 9147218 B2, which discloses devices for forecasting ratios in hierarchies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
		


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a)(2) I.A. Mathematical Relationships  i.v.  organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations; 
        	MPEP 2106.04(a)(2) III. A.  a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); MPEP 2106.04(a)(2) III. C. 
        
        2 MPEP 2106.05(g)
        
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        5 Examiner noting that if there is a specific cluster on which a learning sequence is being used, it must have been first selecting or chosen based on some criteria or reason.